         Case 3:13-cr-00226-RNC Document 479 Filed 04/01/19 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                         :   Criminal No. 3:13CR226 (RNC)
                                                 :
                v.                               :
                                                 :
DANIEL CARPENTER                                 :   April 1, 2019


   UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE GOVERNMENT’S
        MEMORANDUM REGARDING RESTITUTION TO REINSURERS

        The Government respectfully submits this motion seeking a one-week extension, until

April 8, 2019, to submit a memorandum regarding restitution to reinsurers, and a corresponding

one-week extension, until April 29, 2019, for Mr. Carpenter to file a response. The Government

has conferred with counsel for the defendant, who does not oppose this request. In support of this

motion, the Government submits the following:

        1.      On December 3, 2018, the Court sentenced Mr. Carpenter to 30 months of

imprisonment to be followed by 36 months of supervised release. See Judgment (ECF No. 411).

The Court ordered supplemental briefing on restitution. ECF No. 400.

        2.      On March 4, 2019, after the parties submitted supplemental memoranda on

restitution, the Court ordered restitution to the victim insurance providers in the amount of

$12,865.026.18. ECF No. 470 at 1. The Court’s restitution order did not include restitution that

the Government requested on behalf of the reinsurers who reimbursed two of the victim insurance

providers (Lincoln and Transamerica) for death benefit claims paid on the fraudulent STOLI

policies. Id. at 1 n.1. The Court indicated that further proceedings were necessary on the issue of

restitution to the reinsurers.

        3.      During a telephonic status conference on March 5, 2019, the Court ordered the

Government to submit a supplemental memorandum regarding restitution to the reinsurers. ECF
         Case 3:13-cr-00226-RNC Document 479 Filed 04/01/19 Page 2 of 4



Nos. 472, 473. The Court indicated it wanted more information on the timing and context of the

reinsurance agreements between the insurance providers and the reinsurers. The Court ordered

the Government to file its memorandum on or before April 1, 2019, and Mr. Carpenter to file his

response on or before April 22, 2019. ECF No. 473. During the telephone conference, the

Government indicated that additional time may be necessary depending on how quickly the

insurance carriers could provide the relevant information.

       4.      The Government has been in contact with Lincoln and Transamerica to obtain the

additional information it needs to submit a supplemental memorandum regarding restitution to the

reinsurers. In addition, the Government asked both Lincoln and Transamerica to submit

declarations regarding the timing and context of their reinsurance agreements with the reinsurers

who covered the policies on which death benefits were paid. The Government intends to attach

these declarations as exhibits to its supplemental memorandum.

       5.      The Government just received the declarations from Lincoln and Transamerica this

afternoon. The Government needs additional time to incorporate the information into its

supplemental memorandum. The Government anticipates being able to submit its memorandum

within one week.

       6.      Accordingly, the Government respectfully requests a one-week extension, until

April 8, 2019, to file its memorandum regarding restitution to the reinsurers. The Government

further requests a corresponding one-week extension until April 29, 2019 for Mr. Carpenter to file

a response.

       7.      The Government has conferred with Mr. Carpenter’s counsel, Jonathan Einhorn,

Esq., who does not oppose the Government’s request.




                                                2
         Case 3:13-cr-00226-RNC Document 479 Filed 04/01/19 Page 3 of 4



       WHEREFORE, the Government respectfully requests that the due date for filing its

supplemental restitution memorandum be extended to April 8, 2019, and that the due date for Mr.

Carpenter to file a response be extended to April 29, 2019.



                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY

                                             /s/ Neeraj N. Patel
                                             NEERAJ N. PATEL
                                             ASSISTANT U.S. ATTORNEY
                                             Federal Bar No. phv04499
                                             157 Church Street, 25th Floor
                                             New Haven, CT 06510
                                             Tel: 203-821-3700
                                             Email: Neeraj.Patel@usdoj.gov


                                             /s/ David E. Novick
                                             DAVID E. NOVICK
                                             ASSISTANT U.S. ATTORNEY
                                             Federal Bar No. phv02874
                                             157 Church Street, 25th Floor
                                             New Haven, CT 06510
                                             Tel: 203-821-3700
                                             Email: David.Novick@usdoj.gov




                                                3
         Case 3:13-cr-00226-RNC Document 479 Filed 04/01/19 Page 4 of 4



                                  CERTIFICATION OF SERVICE

       This is to certify that on April 1, 2019, a copy of the foregoing Motion for Extension of
Time was filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail on anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                        BY:     /s/ Neeraj N. Patel
                                                NEERAJ N. PATEL
                                                ASSISTANT UNITED STATES ATTORNEY




                                                   4
